DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-2, 5, 8, 10, 12-13, 18, 22, 30, 34, 44, 47-48, 53, 56, 65, 70, 76, 79, 85-87, and 89-90 with species election of SEQ ID NO:41 in the reply filed on August 1, 2022 is acknowledged.

Status of Claims
Claims 1-2, 5, 8, 10, 12-13, 18, 22, 30, 34, 44, 47-48, 53, 56, 65, 70, 76, 79, 85-87, and 89-90, and 101 are currently pending and under examination on the merits in the instant application. 

Drawings
The drawings in Figures 2, 3, and 4B are objected to because the graphs failed to clearly distinguish four different plots/lines. Note that the symbols for each of A, C, U, and G are indistinguishable from each other. See for instance the following copied from Figure 2.

    PNG
    media_image1.png
    99
    79
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
1) Page 20, lines 26-27 disclose two different nucleotide sequences identified with the same sequence identifier, SEQ ID NO:17. Appropriate correction is required.
2) Pages 236-163 disclose “SUMMARY OF SEQUENCE LISTING”. It is noted that some of the nucleotide sequences disclosed therein contain nucleotide sequences that are bracketed (without n), underlined, bolded, and/or italicized. The “SUMMARY” does not disclose what each of the specialized nucleotide sequences represents. Appropriate correction is required.
3) Page 109 contains sequence rule non-compliant subject matter. Note that the nucleotide sequences comprise at least 10 specifically enumerated nucleotides. In addition, note that the second nucleotide sequence begins with 3’ end and also ends with 3’ end.  Appropriate correction is required. See below for guidelines.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide sequences appearing in the specification, see page 109, are not identified by sequence identifiers in accordance with 37 CFR 1.821(d).
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 47 and 86-87 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 47 recites, “The mRNA of claim 44, wherein the GC-rich RNA element comprises a sequence of about 3-30 guanine and cytosine nucleotides”. It is noted that claim 44 recites multiple narrower ranges (“about 20-30, about 10-20”) for the GC-rich RNA element. As such, claim 47 broadens the length limitation of claim 44. 
Claims 86-87 recite that the mRNA of claim 1 comprises (i) and (ii), wherein the mRNA of claim 1 requires “a 5’cap” and “an initiation codon”, which are not included in claim 86. As such, claim 86 fails to include all the limitations of claim 1 upon which claim 86 depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5, 8, 10, 12-13, 18, 22, 30, 34, 44, 47-48, 53, 56, 65, 70, 76, 79, 85-87, and 89-90, and 101 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims recite “wherein the C-rich RNA element comprises a sequence of linked nucleotides,…wherein each nucleotide comprises a nucleobase selected from the group consisting of: adenine, guanine, thymine, uracil, and cytosine, linked in any order”. 
The claims recite that the “C-rich RNA element” comprises “thymine”, which is not RNA. Hence, the claims recite structurally conflicting limitations regarding the “RNA” element.
The claims recite that “each nucleotide” of the “C-rich RNA element” comprises A, G, T, U, and C “linked in any order”, wherein the term “rich” is a relative term and the RNA element is claimed to comprise any of non-cytosine nucleobases. As such, the broad, generic nucleobase limitations pertaining to the “C-rich” RNA element fail to particularly point out and distinctly claim the clear metes and bounds of the nucleotide sequence requirement pertaining to the “C-rich RNA element”.
In the instant case, the claimed mRNA comprises both GC-rich RNA element and the Kozak-like sequence such that the “GC-rich RNA element” is “upstream of the Kozak-like sequence in the 5’ UTR”. However, the instant claims identify SEQ ID NO:18 as both “the Kozak-like sequence” and “a GC-rich RNA element”. See claims 48, 56, and 65, for instance. As such, the instantly claimed two separate, independent sequences of “GC-rich RNA element” and “Kozak-like sequence” are interchangeable and have the identical nucleotide sequence. Hence, it is unclear what the actual structural differences are between the “GC-rich RNA element” and “Kozak-like sequence”, and how one of ordinary skill in the art would know SEQ ID NO:18 included in the claimed mRNA is either the “GC-rich RNA element” or the “Kozak-like sequence”. 
Further, the instantly claimed “C-rich RNA element” encompassing sequences such as CCACC and CCGCC were known to have “similarities to the Kozak consensus sequence found in vertebrates” as reported by Barendt et al. (PLoS Genetics, 2012, 8(3):e1002598). See page 5. As such, in view of the art-recognized “similarities” between the C-rich element and the Kozak-like sequence, the mere words without the actual nucleotide sequence (e.g., SEQ ID NO) recited for each of “C-rich RNA element” and “Kozak-like sequence” are not sufficient to particularly point out and distinctly claim the subject matter regarded as the invention. 
In the present instance, claims 5, 8, 10, 44, 48, and 70 recite the broad ranges (e.g., “about 3-20”; “about 6-10”; “about 10-20”; “1 to 10”), and the claim also recites narrower statement of the range/limitation (e.g., “about 6-16”; 8 nucleotides; “about 10-15”; “1-5”). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
	Claim 47 recites “wherein the repeating GC-motif is [CCG]n or [GCC]n, wherein n =1”. It is unclear how the GC-motif can be “repeating” when n=1. 
	Claim 48 recites “the sequence of EK1”, “the sequence of EK2”, “the sequence of EK3”, “the sequence of V1”, “the sequence of V2”, “the sequence of CG1”, and “the sequence of CG2”. The names “EK1”, “EK2”, “EK3”, “V1”, “V2”, “CG1”, and “CG2” are not art-recognized names, and it is unclear what purpose(s) the names serve in the claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5, 8, 10, 12-13, 18, 22, 30, 34, 44, 47-48, 53, 56, 65-70, 86-87, 89-90, and 101 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant specification discloses only a very limited number of 5’ UTR element sequences claimed in the instant case, wherein various 5’ UTR element sequences (e.g., C-rich RNA element) in an mRNA are required to provide any one of “translational regulatory activity” recited in a-k. The disclosure of structure-function correlation for mRNAs containing the C-rich RNA element sequence of SEQ ID NO:31 (5’-CCCCCCACCCCC), SEQ ID NO:32 (5’-CCCCCCUAAGCC), or SEQ ID NO:33 (5’-CCCCACAACC) is not representative of the entire genus of mRNAs containing substantially different C-rich RNA element sequence variants as claimed in the instant case in view of the art-recognized, highly sequence-dependent (especially the positioning of non-C nucleotides) translational regulatory activity provided by the C-rich RNA element as reported by Barendt et al. (PLoS Genetics, 2012, 8(3):e1002598), who disclosed that “the specific positioning of non-C nucleotides in a C-rich context is a critical determinant of translational efficiency.” See page 2. 
See MPEP 2163: “For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date."…For some arts, there is an inverse correlation between the level of skill and knowledge in the art and the specificity of disclosure necessary to satisfy the written description requirement…However, sufficient information must be provided to show that the inventor had possession of the invention as claimed.” (emphasis added). 
In view of the foregoing, it is concluded that the instant specification fails to reasonably convey that the instant co-inventors had possession of the entire genus as of the filing date sought in the instant case. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5, 8, 10, 12-13, 18, 22, 30, 44, 47-48, 53, 56, 86-87, 89-90, and 101 are rejected under 35 U.S.C. 103 as being unpatentable over Hoge et al. (US 2016/0237134 A1) in view of Barendt et al. (PLoS Genetics, 2012, 8(3):e1002598) and Kozak (JMB, 1987, 196:947-950, applicant’s citation). 
Hoge teaches making a chemically synthesized mRNA comprising a 5’-cap structure, a 5’-UTR, an ORF encoding a polypeptide, and a 3’ UTR, wherein the 5’ UTR comprises “a strong Kozak translational initiation signal” and also comprises “translational enhancer elements” (TEEs).  Hoge further teaches making a lipid nanoparticle comprising the mRNA. See paragraphs 0234-0235, 0509; claims 29 and 56.
Hoge does not teach that the 5’-UTR comprises a C-rich RNA element and a GC-rich RNA element.
Barendt teaches that the presence of “multiple short C-rich sequence motifs” such as CCACC and CCGCC that have “similarities to the Kozak consensus sequence found in vertebrates” helps to improve translation efficiency by promoting fast translation initiation when the C-rich sequence (e.g., 5’-UCCCCCCCCGCCCCCUCC) containing C-rich sequence motifs are present in the 5’ UTR, about 18 bases upstream of the AUG start codon, wherein “human and other vertebrates generally use” GCCGCC or a variant thereof known as “Kozak sequence” immediately upstream of the AUG start codon to regulate translation. See pages 2-3, 5, 9; Table 1; Figure 4B. 
It is noted that Barendt’s GCCGCC is 100% identical to SEQ ID NO:18 claimed in the instant case.
Kozak discloses that mRNA translation is improved when “GCC” motif repeats are introduced preceding the AUG codon and that the mRNA of a nucleotide sequence containing “GCCGCCGCCGCCAUG” at the initiation site “is translated with extraordinary efficiency”. See the entire reference including page 950. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include Barendt’s C-rich sequence motifs and Kozak’s GCC motif repeats upstream of the “strong Kozak translational initiation signal”-containing 5’ UTR of Hoge’s mRNA. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success, in order to improve translational efficiency of Hoge’s mRNA because Hoge taught that the 5’ UTR of the mRNA can comprise “translational enhancer elements” (TEEs), and because each of short C-rich sequence motifs placed about 18 bases upstream of the AUG start codon and the sequence comprising GCCGCC placed immediately upstream of the AUG start codon was recognized as 5’ UTR sequence elements that can enhance mRNA translation as evidenced by Barendt and Kozak. Hence, the instantly claimed mRNA is nothing but a mere combination of useful art-recognized sequence elements known for efficient translation, wherein the elements are arranged in an art-recognized manner. 
Accordingly, claims 1-2, 5, 8, 10, 12-13, 18, 22, 30, 44, 47-48, 53, 56, 86-87, 89-90, and 101 taken as a whole would have been prima facie obvious before the effective filing date. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5, 8, 10, 12-13, 18, 22, 30, 44, 47-48, 53, 56, 86-87, 89-90, and 101 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11/485,972 B2 in view of Barendt et al. (PLoS Genetics, 2012, 8(3):e1002598).
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are an obvious variation of the ‘972 patent claims, wherein the only structural difference between the conflicting claims is the C-rich element claimed in the instant case but not claimed in the ‘972 patent claims. It would have been obvious to one of ordinary skill in the art to further include Barendt’s C-rich sequence motifs upstream of the GC-rich RNA element in the 5’ UTR of the ‘972 patent claims for improved translational efficiency because Barendt’s C-rich sequence motifs placed about 18 bases upstream from the AUG start codon were taught to be useful for enhancing translation. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635